Citation Nr: 0503610	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-17 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1997 with four months of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In a statement received by the RO in October 2002, the 
veteran raised an issue of entitlement to service connection 
for headaches.  That issue has not been developed for 
appellate review, and is referred to the RO for appropriate 
action.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
current sinusitis and the veteran's active service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to VA's provision of an appropriate 
application form or the completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran was notified by 
letters dated in August 2002 and February 2004, which 
informed him that VA would obtain all service personnel and 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are on file, and his VA treatment records have been 
obtained.  The veteran was notified of the need for a VA 
examination regarding his claimed conditions, and one was 
scheduled for him in December 2002.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in a statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any additional 
pertinent evidence exists.  Thus, VA's duty to assist has 
been fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he contracted sinusitis while he 
was on active duty.  The veteran's service medical records 
show that the veteran complained of sinus congestion in 
December 1991.  At that time, objective physical examination 
indicated that the veteran's sinuses were "non-tender," and 
his neck was "supple."  The veteran was prescribed Sudafed, 
to be taken for approximately five days.  In March 1992, the 
veteran reported sinus congestion as a symptom of an upper 
respiratory infection.  The veteran reported no facial 
discomfort and he did not have a fever.  The veteran was 
diagnosed with sinusitis and prescribed Augmentin.  Finally, 
in January 1996, the veteran complained of sinus pain with 
drainage for approximately one week.  He indicated that his 
symptoms were "getting worse."  The veteran's nose was 
observed as "clear" and his sinuses were, again, "non-
tender."  The veteran was prescribed medication to be taken 
for 10 days, as well as directed to an over-the-counter 
medication, and he was told to increase fluid intake.  

The veteran's self-report of medical history at separation, 
completed in September 1996, showed that the veteran believed 
himself to be in "good" health and that he was taking 
Flonase, Actifed, Sudafed, or Benadryl on an as-needed basis.  
At the veteran's separation examination in September 1996, 
his sinuses were reported as normal.

Private treatment notes dated in March 1997 indicate that the 
veteran reported experiencing sinus congestion for three 
days.  He was objectively observed in no acute distress, but 
with a nasal vocal tone.  He had moderate severe nasal 
mucosal swelling with "cloudy rhinorrhea."  He was 
diagnosed with an upper respiratory infection and prescribed 
medication.

April 1997 treatment notes show that the veteran complained 
of a cough, drainage, congestion, and a sore throat, which 
had lasted for four days.  Upon examination, his vital signs, 
ear, nose and throat, and pharynx were all within normal 
limits.  There was sinus drainage present, as well as 
tenderness over the maxillary sinuses.  The veteran was 
diagnosed with sinusitis and prescribed medication.

VA outpatient treatment notes from June 1997 show that the 
veteran reported a history of sinusitis since 1988, when he 
was stationed in Japan and had experienced "one or two 
attacks of sinusitis."  He reported then, after becoming 
stationed in Tennessee, he "developed more frequent 
attacks," approximately three or four per year.  The veteran 
described his sinus "attacks" as having post-nasal 
discharge, watery, itchy eyes, and headaches in the region of 
the frontal sinuses.  Upon physical examination of the nose, 
no congestion was present.  There was no edema of the mucosa 
and no mucus discharge.  The nares were patent and the 
veteran had "no problem breathing through his nose."  The 
relevant diagnosis was "history of sinusitis, not evident on 
this examination."

An April 1999 VA examination report noted that the veteran 
reported a history of upper respiratory infections, 
bronchitis and sinusitis.  He reported taking Sudafed, 
Benadryl, and Nasalcrom.  The examiner observed that the 
veteran was asymptomatic for these conditions.  The examiner 
noted that the veteran was able to breathe freely through his 
nose.  The nose showed no deformity and nasal mucosa was 
observed as normal.  No discharge was present.  Paranasal 
sinuses were "nontender" and there was no postnasal 
drainage.  The veteran denied a history of allergies.  The 
veteran underwent a computerized tomography (CT) scan, to 
rule out chronic sinusitis.  The CT scan was normal.  The 
diagnosis was "History of sinusitis and upper respiratory 
infection several times a year.  [The veteran] is 
asymptomatic on this examination."

At his videoconference hearing in June 2000, the veteran 
testified that he believed his sinusitis was the result of 
working with, and exposure to, certain chemicals and heating 
elements while on active duty.  The veteran also testified 
that he was exposed to these chemicals and their fumes for 
several months.  The veteran submitted evidence regarding the 
chemicals.  

Private treatment notes dated in May 2001 show that the 
veteran sought treatment for a cough and congestion, which 
had lasted for approximately two to three weeks.  The 
examiner diagnosed the veteran with sinusitis and prescribed 
medication.

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The Board observes that the veteran was scheduled for a VA 
examination and nexus opinion in May 1997 and he failed to 
report for the examination.  An August 2000 Board remand, on 
the issue of entitlement to service connection for sinusitis, 
ordered a VA examination and nexus opinion.  In November 
2002, the RO requested that the veteran be scheduled for a VA 
examination, and the examination was scheduled for December 
2002.  Once again, the veteran failed to report for the 
examination.  When a claimant, without good cause, fails to 
report for a necessary examination, an original service 
connection claim shall be rated on the evidence of record.  
38 C.F.R. § 3.655(b) (2004).  VA twice afforded the veteran 
the opportunity to be evaluated by a physician who was ready 
to review his medical history, evaluate his sinus condition, 
and state an opinion on the nexus question, but the veteran 
twice failed to report for the scheduled VA examinations.  

Although in this case there is evidence of treatment for 
sinusitis in service, at the separation examination the 
veteran's sinuses were reported as normal and there is no 
competent medical evidence of record linking the veteran's 
current sinus problems to any incident or manifestation of 
his active service, to include exposure to chemical agents.  
As such, the third requirement for service connection for 
sinusitis is not met, and for that reason service connection 
may not be granted.

The Board points out to the veteran that he may attempt to 
reopen his claim denied herein by submission of new and 
material evidence to the RO.  38 C.F.R. § 3.156 (2004).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for sinusitis is denied.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


